ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
The instant invention is deemed to be directed to an unobvious improvement to a turbine blade over US Patent Publication No. 20080170945A1 which teaches: an airfoil body 30 having a first end portion 42 and a second end portion 40 which are opposite end portions in a blade height direction; a cooling passage 44 extending along the blade height direction inside the airfoil body; and a plurality of turbulators 52 disposed on an inner wall surface of the cooling passage and arranged along the cooling passage, and wherein a height of the plurality of turbulators increases from a first end portion side to a second end portion side in the blade height direction.
Regarding claim 1 and all the claims that depend on claim 1, prior art fails to teach or fairly suggest a passage width of the cooling passage in a suction-pressure direction of the airfoil body at the second end portion is greater than a passage width of the cooling passage at the first end portion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of nine patent publications.
US20090041587A1, US6,290,462B1, US6,227,804B1, US6,089,826A, US5,700,132A, US5,695,321A, US5,232,343A, US4,278,400A, and US4,180,373A are cited to show a convectively cooled turbine blade has two distinct cooling air passage systems.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745